DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 09/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9 are indefinite because it is not clear what a desired ratio of carbon monoxide and methane encompasses. For the purpose of further examination any ratio will meet the claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11, 12 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kortlever et al. (J. Phys. Chem. Lett. 2015, 6, 4073−4082).
Considering claims 1-3, 6 and 9, Kortlever discloses a method of hydrogenating carbon dioxide (page 4073, right column), comprising: 	forming a tunable catalyst comprising at least one metal comprising a size within a range of from a single atom to about 999 nanometers and formulated to produce one or more carbon- containing compound (page 4077, left column, last paragraph); 	forming an electrochemical cell comprising a positive electrode, a negative electrode comprising the tunable catalyst, and an electrolyte between the positive electrode and the negative electrode (page 4077, left column); 	introducing carbon dioxide to the negative electrode of the electrochemical cell (for example Fig. 2); 	applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell to generate hydrogen ions (inherently); 	diffusing the hydrogen ions through the electrochemical cell (inherently); and 	hydrogenating the carbon dioxide at the negative electrode to selectively form carbon monoxide, methane, or a desired ratio of carbon monoxide and methane (page 4077, left column, last paragraph).

Considering claim 4, Kortlever discloses the tunable catalyst comprises a transition metal-metal oxide (Cu-Cu2O) catalyst (page 4077, left column). 

Considering claims 7 and 8, Kortlever discloses methane and carbon dioxide curves as a function of applied voltage (See Fig. 1). The curves of methane and CO intersect between -1.0 V and -0.9 V. The intersection point corresponds to about 100% product formation of one with respect to the other. Furthermore, the potential can be tuned to desired ratio as shown in Fig. 1.

Considering claim 11, Kortlever discloses comprising introducing hydrogen to the positive electrode of the electrochemical cell by electrolysis (page 4079, left column).

Considering claim 12, Kortlever discloses forming an alkane (methane) at the positive electrode of the electrochemical cell (page 4074, left column).

Considering claim 25, Kortlever discloses diffusing the hydrogen ions through the electrochemical cell comprises diffusing the hydrogen ions across the electrolyte and to the negative electrode  (page 4079, left column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortlever et al. as applied to claim 1 above, and further in view of by Li et al. (Angew. Chem. Int. Ed. 2017, 56, 10761–10765).
Considering claim 21-24, Kortlever does not disclose carbon monoxide and methane comprises forming a product stream consisting essentially of carbon monoxide or alternatively of methane or the he tunable catalyst comprising iridium comprises forming the tunable catalyst comprising iridium and ceria.
However, Li discloses tunable selective catalyst for hydrogenating carbon dioxide composed of Ir/CeO2 (abstract). Li discloses that the catalyst can be tuned to be either 88 % selective towards CH4 or 99 % selective towards CO (see Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ir/CeO2 as a catalyst in the method of Kortlever, because Li discloses that such catalyst archives near 100% selectivity towards CO, and then further dissociation/hydrogenation to get CH4 (page 10764, right column). 

Considering claim 10, in the method of Kortlever as modified by Li, Li discloses the reaction is preformed at 300 °C (page 10762, right column).

Considering claim 26, Kortlever is silent as to the introduction of carbon dioxide to the negative electrode of the electrochemical cell comprises gaseous carbon dioxide, liquid carbon dioxide, or a combination thereof.
However, it would have been obvious that the carbon dioxide is introduces as a gas or liquid, because these are common forms of carbon dioxide used in carbon dioxide hydrogenation.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794